Citation Nr: 1044601	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  04-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include depression, to include as due to a service-connected 
duodenal ulcer.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) 
and Board remand.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In April 2009, the Board remanded the Veteran's claim for further 
development and consideration.  In compliance with the Board's 
remand, the RO provided the Veteran with a VA examination in June 
2009 which addressed the etiology of his psychiatric disorder, to 
include depression.  Thereafter, the RO readjudicated the 
Veteran's claim, and continued to deny it, in an August 2010 
supplemental statement of the case.

However, review of the claims file reflects that the supplemental 
statement of the case which was issued by the RO in August 2010 
was sent to the Veteran at an incorrect address, and not at his 
current address of record.  Specifically, the August 2010 
supplemental statement of the case was sent to the Veteran at an 
address on [redacted], Oklahoma, when the claims file 
reflects that his address of record is a post office box in 
[redacted], Oklahoma.  Indeed, the U.S. Postal Service returned the 
August 2010 supplemental statement of the case addressed to the 
Veteran at the [redacted] address as undeliverable, noting that 
it was not deliverable as addressed and that the U.S. Postal 
Service was unable to forward the mail.

In order to protect the Veteran's due process rights by providing 
him with the reasons for the RO's continued denial of his claim 
and affording him the opportunity to submit additional evidence 
and argument in response to the August 2010 supplemental 
statement of the case, the Veteran's claim must be remanded so 
for the RO to send the most recent supplemental statement of the 
case to the Veteran at his correct address of record.

Accordingly, the case is remanded for the following action:

The RO must send a copy of the August 2010 
supplemental statement of the case to the 
Veteran at his current address of record, 
which is a post office box in [redacted], 
Oklahoma.  After the Veteran and his 
representative have had an opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


